     Case 3:19-cv-01263-MMA-BGS Document 27 Filed 05/21/20 PageID.956 Page 1 of 9



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
      PACER CONSTRUCTION HOLDINGS                          Case No.: 3:19-cv-01263-MMA-BGS
11    CORPORATION,
                                                           ORDER GRANTING IN PART AND
12                                                         DENYING IN PART PETITIONER’S
                                       Petitioner,         MOTION FOR ATTORNEYS’ FEES
13    v.                                                   AND POSTJUDGMENT INTEREST
14    RICHARD PELLETIER and RICHARD                        [Doc. No. 22]
      PELLETIER HOLDINGS INC.,
15
16                                  Respondents.
17
18
19
20          On July 9, 2019, Petitioner Pacer Construction Holdings Corporation (“Petitioner”)
21    filed its Petition to Confirm Arbitration Awards and for Entry of Judgment requesting
22    that the Court confirm two arbitral awards, dated March 13, 2019 and May 22, 2019
23    (“Awards”), which were issued against Respondents Richard Pelletier and Richard
24    Pelletier Holdings Inc. (“Respondents”) by an Arbitration Tribunal in Alberta, Canada.
25    On February 5, 2020, the Court denied Respondent Richard Pelletier Holding Inc.’s
26    motion to dismiss for lack of personal jurisdiction. See Doc. No. 17. After Respondents
27    failed to timely oppose the Petition, the Court, on February 28, 2020, granted Petitioner’s
28    unopposed Petition and entered a final judgment confirming the Awards, which total

                                                     -1-                   3:19-cv-01263-MMA-BGS
     Case 3:19-cv-01263-MMA-BGS Document 27 Filed 05/21/20 PageID.957 Page 2 of 9



1     CAD 1 $26,493,322.50. Petitioner now moves for an award of attorneys’ fees accrued to
2     confirm the Awards pursuant to the parties’ share purchase agreement (“SPA”) as well as
3     postjudgment interest. See Doc. No. 22. To date, Respondents have not opposed
4     Petitioner’s motion. For the reasons set forth below, the Court AWARDS reasonable
5     attorneys’ fees to Petitioner in the amount of $88,651.00 and postjudgment interest at a
6     rate of 1.46 percent, compounded annually, from the date of the Judgment until the date
7     the Awards are paid in full.
8                                              LEGAL STANDARD
9              Federal courts may award attorneys’ fees where there is (1) a valid contract that
10    provides for the award, (2) an express statutory authority or rule authorizing the award, or
11    (3) if the opposing party “has acted in bad faith, vexatiously, wantonly, or for oppressive
12    reasons.” See U.S. v. Standard Oil Co. of California, 603 F.2d 100, 103 (9th Cir. 1979)
13    (internal quotations and citations omitted); see also McKinstry Co. v. Sheet Metal
14    Workers’ Intern. Ass'n, Local Union No. 16, 859 F.2d 1382, 1390 (9th Cir. 1988)
15    (affirming district court’s award of attorneys’ fees to prevailing party pursuant to
16    contractual provision).
17             An award of attorneys’ fees and costs must be reasonable. See Cal. Civ. Proc.
18    Code § 425.16. A court “assessing attorney fees begins with a touchstone or lodestar
19    figure, based on the ‘careful compilation of the time spent and reasonable hourly
20    compensation of each attorney . . . involved in the presentation of the case.’” Ketchum v.
21    Moses, 17 P.3d 735, 741 (Cal. 2001) (citing Serrano v. Priest, 569 P.2d 1303, 1316 (Cal.
22    1977)). The court calculates the lodestar by multiplying the number of hours reasonably
23    expended by the reasonable hourly rate prevailing in the community for similar work.
24    See id. Ascertaining the fee amount is left to the trial court’s sound discretion. Id. Trial
25    judges are entrusted with this discretionary determination because they are in the best
26    position to assess the value of the professional services rendered in their courts. Id. “A
27
28    1
          CAD indicates the Canadian dollar.

                                                     -2-                   3:19-cv-01263-MMA-BGS
     Case 3:19-cv-01263-MMA-BGS Document 27 Filed 05/21/20 PageID.958 Page 3 of 9



1     fee request that appears unreasonably inflated is a special circumstance permitting the
2     trial court to reduce the award or deny one altogether.” Id. at 745 (citing Serrano v.
3     Unruh, 652 P.2d 985, 994 (Cal. 1982)).
4                                                  DISCUSSION
5            Pursuant to Rule 54(b)(2) and the SPA, Petitioner seeks $118,634.95 in attorneys’
6     fees incurred in pursuing confirmation of the Awards. Petitioner also seeks postjudgment
7     interest on the Awards pursuant to Title 28, section 1961.
8     1.     SPA’s Authorization of Attorneys’ Fees
9            As an initial matter, the SPA is a valid and enforceable contract, as the Arbitration
10    Tribunal found in its March 13, 2019 award. See Doc. No. 1-4. Section 5.1 of the SPA
11    provides for an award of attorneys’ fees to the prevailing party in a dispute arising out of
12    the agreement. See 22-1 (“Mem.”) at 4-5 2 (citing Doc. No. 22-2 (“Turrill Decl.”), Ex. B
13    at 60-61). The Court agrees with Petitioner that such broad agreements providing for an
14    award of attorneys’ fees are enforceable. See Marsu, B.V. v. Walt Disney Co., 185 F.3d
15    932, 939 (9th Cir. 1999) (upholding award of attorneys’ fees where contract provided for
16    recovery of prevailing party fees for “[a]ny dispute, difference, claim or counterclaim
17    between the parties arising out of or in connection with this agreement”) (internal
18    quotations and citations omitted).
19    2.     Reasonable Hourly Rates
20           Next, the Court must determine whether the requested hourly rates are reasonable.
21    “Fee applicants have the burden of producing evidence that their requested fees are in
22    line with those prevailing in the community for similar services by lawyers of reasonably
23    comparable skill, experience, and reputation.” Chaudhry v. City of L.A., 751 F.3d 1096,
24    1110-11 (9th Cir. 2014) (internal citations and quotations omitted). To determine the
25    prevailing market rates, courts should consider “the fees that private attorneys of an
26
27
      2
        The Court’s citations to documents refer to the pagination assigned by the document’s author, rather
28    than the pagination assigned by the CM/ECF system.

                                                         -3-                       3:19-cv-01263-MMA-BGS
     Case 3:19-cv-01263-MMA-BGS Document 27 Filed 05/21/20 PageID.959 Page 4 of 9



1     ability and reputation comparable to that of prevailing counsel charge their paying clients
2     for legal work of similar complexity.” Davis v. City & Cnty. of S.F., 976 F.2d 1536,
3     1545 (9th Cir. 1992), vacated in part on other grounds on denial of reh’g, 984 F.2d 345
4     (9th Cir. 1993). The relevant legal community is “the forum in which the district court
5     sits.” Gonzalez v. City of Maywood, 729 F.3d 1196, 1205-06 (9th Cir. 2013); see also
6     Prison Legal News v. Schwarzenegger, 608 F.3d 446, 454 (9th Cir. 2010). However, “[a]
7     higher rate of non-local attorneys may be found reasonable if the requesting party shows
8     that hiring local counsel was impracticable.” Instrumentation Lab. Co. v. Binder, No. 11-
9     CV-965, 2013 WL 12049072, at *3 (S.D. Cal. Sept. 18, 2013), aff'd, 603 F. App’x 618
10    (9th Cir. 2015) (“The burden of showing that retaining counsel local to the court was
11    impracticable is not onerous.”). “Evidence the Court should consider includes
12    ‘[a]ffidavits of the [movant’s] attorney and other attorneys regarding prevailing fees in
13    the community, and rate determinations in other cases, particularly those setting a rate for
14    the [movant’s] attorney.’” Ravet v. Stern, 2010 WL 3076290, at *2 (S.D. Cal. 2010)
15    (citing United Steelworkers of Am. v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir.
16    1990)).
17          The Court finds that it is appropriate to refer to rates charged by attorneys of
18    comparable skill, experience, and reputation in the Los Angeles area. See Shany Co. v.
19    Crain Walnut Shelling, Inc., No. 11-CV-01112, 2015 WL 351660, at *6 (E.D. Cal. Jan.
20    23, 2015) (applying the prevailing rates for the community in which the movant’s counsel
21    was located where counsel represented the movant in the arbitration as well as the
22    confirmation proceedings).
23          After applying a 15% discount, Petitioner seeks a rate of $658.76 per hour for Mr.
24    Turrill, $654.50 per hour for Ms. Groen, $654.50 per hour for Mr. Teti, an $560 per hour
25    for Ms. Goncharov. Mem. at 7, n. 4. Mr. Turrill filed a declaration in support of the
26    requested fees for himself and his colleagues at Hogan Lovells US LLP (“Hogan”). Mr.
27    Turrill has practiced general civil, complex, commercial, and business litigation in the
28    Greater Los Angeles and Southern California regions for the past twenty-four years. See

                                                   -4-                    3:19-cv-01263-MMA-BGS
     Case 3:19-cv-01263-MMA-BGS Document 27 Filed 05/21/20 PageID.960 Page 5 of 9



1     Turrill Decl., ¶ 2. Mr. Turrill’s hourly rate for this matter is $775, which he asserts “is
2     customary and reasonable for an attorney practicing in the Los Angeles and San Diego
3     County areas at my level of experience at comparable law firms and in this area of law
4     based on my knowledge of current industry standards and my consultation of other
5     sources.” Turrill Decl., ¶ 3. Ms. Groen is a senior associate attorney at Hogan. See
6     Turrill Decl., ¶ 4. Mr. Turrill does not elaborate on the experience of Ms. Groen other
7     than to note that she graduated magna cum laude, Order of the Coif, from Loyola Law
8     School in 2013 and served as a Ninth Circuit law clerk before joining Hogan. See Turill
9     Decl., ¶ 4. Mr. Teti is a senior associate attorney at Hogan. See Turrill Decl., ¶ 5. Mr.
10    Turrill does not elaborate on the experience of Mr. Teti other than to note that he
11    graduated from Stanford Law School in 2012 and received the Hilmer Oehlmann, Jr.
12    Award for Outstanding Performance in Federal Litigation. See Turill Decl., ¶ 5. Ms.
13    Goncharov is an associate attorney at Hogan. See Turrill Decl., ¶ 6. Mr. Turrill does not
14    elaborate on the experience of Ms. Goncharov other than to note that she graduated from
15    USC Gould School of Law in 2017. See Turill Decl., ¶ 7.
16          The Court finds that Petitioner has failed to carry its burden of producing
17    “satisfactory evidence, in addition to the affidavits of its counsel, that the requested rates
18    are in line with those prevailing in the community for similar services of lawyers of
19    reasonably comparable skill and reputation.” Jordan v. Multnomah County, 815 F.2d
20    1258, 1263 (9th Cir. 1987). Petitioner has not provided any data or surveys showing the
21    range of rates charged by comparable law firms for attorneys with similar skill and
22    reputation.
23          The Court therefore refers to case law establishing reasonable attorneys’ fees to set
24    the reasonable rate for the Hogan attorneys. The discounted hourly rate of $658.75
25    charged by Mr. Turrill is consistent with the rates of partners charged in the Los Angeles
26    community for other partners at national, high-caliber law firms practicing civil
27    litigation. See, e.g., POM Wonderful, LLC v. Purely Juice, Inc., No. 07-CV-2633, 2008
28    WL 4351842, at *4 (C.D. Cal. Sept. 22, 2008) (finding reasonable rates between $450

                                                    -5-                     3:19-cv-01263-MMA-BGS
     Case 3:19-cv-01263-MMA-BGS Document 27 Filed 05/21/20 PageID.961 Page 6 of 9



1     and $750 charged for law firm partners practicing commercial litigation in the Los
2     Angeles community); Brighton Collectibles, LLC v. Believe Prod., Inc., No. 15-CV-579,
3     2018 WL 1381894, at *3 (C.D. Cal. Mar. 15, 2018) (finding reasonable a commercial
4     litigation hourly rate between $625 and $650 for a commercial litigator with over 20
5     years of experience). On the other hand, the discounted hourly billing rates of the senior
6     Hogan associate attorneys are just below the rate charged by Mr. Turrill and higher than
7     the rates charged for commercial litigation associates in the Los Angeles community. See
8     POM Wonderful, 2008 WL 4351842, at *4 (finding reasonable rates between $275 and
9     $425 charged for law firm associates practicing commercial litigation in the Los Angeles
10    community); Andresen v. Int’l Paper Co., No. 13–CV–02079, 2015 WL 3648972, at *13
11    (C.D. Cal. June 10, 2015) (awarding $450 per hour to associate who had been practicing
12    commercial law exclusively for over five years). Considering that Ms. Groen and Mr.
13    Teti are experienced associates, the Court will adjust their hourly rates to $450, while
14    adjusting the rate of a less experienced associate, Ms. Goncharov, to $275. In addition to
15    referring to this relevant case law in adjusting the hourly rates, the Court has considered
16    that litigating this matter has not been particularly complex or challenging, as
17    Respondents have only contested the case on jurisdictional grounds. See Doc. Nos. 9, 12;
18    see also Mem. at 2-3.
19    3.    Reasonable Hours Expended
20          Petitioner requests fees based on 181.8 hours of work divided between four Hogan
21    attorneys. Mr. Turrill asserts that confirmation of the Awards required the following
22    legal services:
23           [R]esearching the procedure for proper service and the appropriate venue to
             confirm international arbitration awards; researching the guidelines of the
24           New York Convention and the federal rules on the procedure for
25           enforcement of the arbitration awards; handling service issues associated
             with serving all required documents on Respondent Richard Pelletier amidst
26           his international travels; drafting the Petition to Confirm the Arbitration
27           Awards with the supporting declaration and accompanying documents;
             researching and drafting the Opposition to Respondent Pelletier Holding’s
28           Motion to Dismiss; and drafting a Request for Judicial Notice and

                                                   -6-                    3:19-cv-01263-MMA-BGS
     Case 3:19-cv-01263-MMA-BGS Document 27 Filed 05/21/20 PageID.962 Page 7 of 9



1            supporting declaration.
      Turrill Decl., ¶ 9.
2
             A district court “should defer to the winning lawyer’s professional judgment
3
      as to how much time he was required to spend on the case.” Chaudhry, 751 F.3d
4
      at 1111 (citing Moreno v. City of Sacramento, 534 F.3d 1106, 1112 (9th Cir.
5
      2008)). “[T]rial courts must carefully review attorney documentation of hours
6
      expended; ‘padding’ in the form of inefficient or duplicative efforts is not subject
7
      to compensation.” Ketchum, 17 P.3d at 741.
8
             Petitioner requests fees based on 181.8 hours of work in connection with the
9
      motion to confirm the Awards and for entry of judgment. See Turrill Decl., ¶ 8. The
10
      Court has reviewed time entries by the Hogan attorneys and finds that the 181.8 hours is
11
      a reasonable amount expended in this litigation. In so concluding, the Court considers
12
      that the Hogan attorneys successfully defeated a motion to dismiss, confirmed the
13
      Awards, obtained a judgment reflecting the same, and performed research in determining
14
      the location of Respondents and their assets. See Mem. at 6.
15
      4.     Lodestar Calculation
16
             Taking into account the reductions set forth above, the lodestar calculations are as
17
      follows:
18
19                          Reasonable    Hours Reasonably      Lodestar

20                          Hourly Rate   Expended

21    Mr. Turrill           $658.75       56.4                  $658.75 x 56.4 =

22                                                              $37,153.50

23    Ms. Groen             $450          76.9                  $450 x 76.9 = $34,605

24    Mr. Teti              $450          35.4                  $450 x 35.4 = $15,930
25    Ms. Goncharov $275                  3.5                   $275 x 3.5 = $962.50
26           Upon summing the individual lodestar amounts, the Court awards Petitioner
27    attorneys’ fees in the amount of $88,651.00. The Court finds that the resulting
28    $88,651.00 figure is a fair and reasonable apportionment of expenses incurred in pursuing

                                                   -7-                    3:19-cv-01263-MMA-BGS
     Case 3:19-cv-01263-MMA-BGS Document 27 Filed 05/21/20 PageID.963 Page 8 of 9



1     confirmation of the Awards.
2     5.     Postjudgment Interest
3            Petitioner lastly requests an award of postjudgment interest pursuant to Title 28,
4     section 1961. Mem. at 8-9. Petitioner correctly notes that “once an arbitration award is
5     confirmed in federal court, the [postjudgment interest] rate specified in § 1961 applies.”
6     Mem. at 9 (quoting Fidelity Fed. Bank, FSB v. Durga Ma Corp., 387 F.3d 1021, 1023–24
7     (9th Cir. 2004)). Postjudgment interest “shall be calculated from the date of the entry of
8     judgment” through “the date of payment.” 28 U.S.C. § 1961(a)-(b). Therefore, the
9     calculation of postjudgment interest begins on February 28, 2020, the date that Judgment
10    was entered, see Doc. No. 20, and will continue to accrue “as a matter of law until the
11    judgment is satisfied.” Corbett v. Nat’l Prod. Co., No. 94-CV-2652, 1995 WL 284248, at
12    *6 (E.D. Pa. May 9, 1995) (citing 28 U.S.C. § 1961(a)). Moreover, postjudgment interest
13    is calculated “at a rate equal to the weekly average 1-year constant maturity Treasury
14    yield, as published by the Board of Governors of the Federal Reserve System, for the
15    calendar week preceding the date of the judgment.” 28 U.S.C. § 1961(a). Postjudgment
16    interest is also “compounded annually.” Id. at § 1961(b). The calendar week preceding
17    the February 28, 2020 Judgment in this case ended on February 21, 2020. According to
18    Federal Reserve Statistical Release H. 15 (Selected Interest Rates) for that period, the
19    average weekly 1-year Treasury rate for the week ending was 1.46 percent. See Turrill
20    Decl., Ex. C. Thus, the Court AWARDS Petitioner postjudgment interest at a rate of
21    1.46 percent, compounded annually, from the date of the Judgment until the date the
22    Awards are paid in full.
23                                           CONCLUSION
24           Based on the foregoing, the Court AWARDS Petitioner $88,651.00 in attorneys’
25    fees pursuant to the SPA and Rule 54(d)(2), plus postjudgment interest at a rate of 1.46
26    percent, compounded annually, from the date of the Judgment until the date the Awards
27    are paid in full.
28

                                                   -8-                    3:19-cv-01263-MMA-BGS
     Case 3:19-cv-01263-MMA-BGS Document 27 Filed 05/21/20 PageID.964 Page 9 of 9



1          IT IS SO ORDERED.
2
3     Dated: May 21, 2020
4                                            _____________________________
5                                            HON. MICHAEL M. ANELLO
                                             United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -9-                 3:19-cv-01263-MMA-BGS
